                 Case 3:20-cv-05661-BHS Document 17 Filed 09/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10   TODD BRINKMEYER,                                  CASE NO. C20-5661 BHS

                              Petitioner,              ORDER TO SHOW CAUSE
11
            v.
12
     WASHINGTON STATE LIQUOR AND
     CANNABIS BOARD,
13
                              Respondent.
14

15
            This matter comes before the Court on Petitioner Todd Brinkmeyer’s
16
     (“Brinkmeyer”) motion for preliminary injunction. Dkt. 6.
17
            On June 8, 2020, Brinkmeyer filed a petition for declaratory judgment in Thurston
18
     County Superior Court for the State of Washington. Dkt. 1-2. Brinkmeyer seeks a
19
     declaration that Respondent Washington State Liquor and Cannabis Board’s (“LCB”)
20
     residency requirements for certain individuals associated with licensed marijuana
21
     businesses violate his Federal and state constitutional rights. Id.
22

23
     ORDER - 1
24
              Case 3:20-cv-05661-BHS Document 17 Filed 09/08/20 Page 2 of 3



 1          On July 7, 2020, the LCB removed the matter to this Court. Dkt. 1.

 2          On August 6, 2020, Brinkmeyer filed a motion for a preliminary injunction. Dkt.

 3   6. On August 24, 2020, the LCB responded. Dkt. 11. On August 28, 2020, Brinkmeyer

 4   replied. Dkt. 14.

 5          “If the court determines at any time that it lacks subject-matter jurisdiction, the

 6   court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “It is to be presumed that a

 7   cause lies outside [a federal court’s] limited jurisdiction, and the burden of establishing

 8   the contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins.

 9   Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

10          In this case, the LCB removed the matter to this Court and asserts that the Court

11   has federal question jurisdiction under 28 U.S.C. § 1331. Dkt. 1. The Court, however,

12   sua sponte questions this assertion of jurisdiction because Brinkmeyer requests relief in

13   violation of federal law. Congress enacted the Controlled Substances Act (“CSA”) “to

14   conquer drug abuse and to control the legitimate and illegitimate traffic in controlled

15   substances.” Gonzales v. Raich, 545 U.S. 1, 12 (2005). Because marijuana is a

16   controlled substance under the CSA, Brinkmeyer is requesting that this Court declare

17   unconstitutional laws that prevent him from engaging in the business of cultivating a

18   controlled substance. As such, the Court questions its authority to declare this state law

19   unconstitutional, allowing Brinkmeyer to participate in violations of the CSA. Therefore,

20   the Court orders any party to show cause why this Court has jurisdiction over

21   Brinkmeyer’s claims. Failure to show adequate cause or otherwise respond by

22

23
     ORDER - 2
24
             Case 3:20-cv-05661-BHS Document 17 Filed 09/08/20 Page 3 of 3



 1   September 14, 2020 will result in dismissal of the federal claims without prejudice and

 2   remand of the state law claims.

 3         IT IS SO ORDERED.

 4         Dated this 8th day of September, 2020.

 5

 6

 7
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
